DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high pressure fluid” in claims 1, 6 and 7 is a relative term which renders the claims indefinite. The term “high pressure fluid” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, a fluid of any pressure will be considered to read on the claims.
The term “substantially closed” in claim 1 is a relative term which renders the claim indefinite. The term “substantially closed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim will be considered to recite “
Claim 8 is considered vague and indefinite because it recites “wherein primary inner flow containment member.” For examination purposes, the claim will be considered to recite “wherein the primary inner flow containment member.”
Claims 2-5 and 9-19 are rejected as depending from a rejected base claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu (WO 2005/049929).
 	Komatsu teaches an inherent flow suppression device, since the device utilizes openings as small as 1 mm which would provide at least some resistance to flow and may be constructed of material resistant to flow ([0024, 0033]), adapted to be connected to a high 
  	Per claim 2, wherein the outer flow : containment member is composed of a porous fabric bag ([0014]).
  	Per claim 3, wherein the downstream end of the outer flow containment member includes at least one opening with a fastener (64 which attaches to element 40; Fig. 6).
  	Per claim 4, wherein the outer flow containment member includes a top wall and a bottom wall connected by an upstream wall adjacent the upstream end of the outer flow containment member and a downstream wall adjacent the downstream end of the outer flow containment member (Fig. 6). 
  	Per claim 5, wherein the primary inner flow containment member includes a top wall and a bottom wall connected by an upstream wall adjacent the upstream end of the primary inner flow containment member and a downstream wall adjacent the downstream end of the primary inner flow containment member (Fig. 6).
  	Per claim 8,  wherein primary inner flow containment member is composed of a porous fabric bag ([0024, 0014]).
  	Per claim 9, wherein the inlet opening of the outer flow containment member and the inlet opening of the primary inner flow containment member ate secured together and are coextensive to function as a single inlet opening (Fig. 6).  
 	Per claim 10, further including a secondary inner flow containment member (68c) of a porous and flexible construction contained within the primary inner flow containment member ([0014, 0024]), the secondary inner flow containment member includes an upstream end with an inlet opening adjacent the inlet opening of the outer flow containment member and a downstream end opposite the upstream end (Fig. 6), and the inlet opening of the secondary inner flow containment member and the inlet opening of the outer flow containment member ate secured together and are coextensive (Fig. 6). 
 	Per claim 11, wherein the primary inner flow containment member is of a size to create a space between the primary inner flow containment member and the outer flow containment member which defines a cavity when filled with fluid (Fig. 6).
 	Per claim 12, further including a secondary inner flow containment member (68c) of a porous and flexible construction contained within the primary inner flow containment member ([0014, 0024]), the secondary inner flow containment member includes an upstream end with an inlet opening adjacent the inlet opening of the outer flow containment member and a downstream end opposite the upstream end (Fig. 6).
 	Per claim 13,  wherein primary inner flow containment member is composed of a porous fabric bag ([0024, 0014]).
 	Per claim 14,  wherein the inlet opening of the secondary inner flow containment member and the inlet opening of the outer flow containment member are secured together and are coextensive to function as a single inlet opening (Fig. 6).
  	Per claim 19, further including a handle (70).


                                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (‘929) in view of Okuniewski et al. (US 3,762,565).
Komatsu does not disclose wherein the inlet opening includes a drawstring for encircling the 
Okuniewski et al., also directed to an inherent flow suppression device, discloses providing a drawstring for encircling the 
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Komatsu such that it includes wherein the inlet opening includes a drawstring for encircling the fluid system in order to, for example, removably attach the system to a discharge end of a conduit. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (‘929) in view of Middleton et al. (US 6,908,549).
Komatsu does not disclose wherein the inlet opening includes a plurality of carabiners shaped and dimensioned for selective engagement with connecting members of the 
Middleton et al. disclose wherein an inlet opening (Figs. 1A, 1B) includes a plurality of carabiners shaped and dimensioned for selective engagement with connecting members of a fluid system (col. 3, lines 14-17) in order to, for example, securely and removably attach the inlet to the fluid system to facilitate maintenance.
Accordingly, it would have been readily obvious for the skilled artisan to modify the device of Komatsu such that it comprises wherein the inlet opening includes a plurality of carabiners shaped and dimensioned for selective engagement with connecting members of the fluid system in order to, for example, securely and removably attach the inlet to the fluid system to facilitate maintenance.
 
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (‘929) in view of Lamothe (US 4,098,698).
Komatsu does not disclose the device further including a non-porous primary inner flow containment member contained within the outer flow containment member which controls the flow of fluid. 
Lamothe, also directed to an inherent flow suppression device, disclose the device further including a non-porous primary inner flow containment member (2) contained within an outer flow containment member (5) which controls the flow of fluid  in order to, for example, control the amount and size of debris passing into the outer flow containment member.
Accordingly, it would have been readily obvious for the skilled artisan to modify the device of Komatsu such that it includes the device further including a non-porous primary inner flow containment member contained within the outer flow containment member which controls the flow of fluid in order to, for example, control the amount and size of debris passing into the outer flow containment member.
Per claim 16, Komatsu does not disclose wherein the non-porous primary inner flow containment member includes an aperture for the flow of fluid therethrough along a lateral wall thereof. 
Lamothe et al. disclose wherein the non-porous primary inner flow containment member includes an aperture (6) for the flow of fluid therethrough along a lateral wall thereof in order to, for example, control the amount and size of debris passing into the outer flow containment member.
Accordingly, it would have been readily obvious for the skilled artisan to modify the device of Komatsu such that it includes wherein the non-porous primary inner flow containment member includes an aperture for the flow of fluid therethrough along a lateral wall thereof in order to, for example, control the amount and size of debris passing into the outer flow containment member.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (‘929). 
Per claim 17, Komatsu does not explicitly disclose wherein the outer flow containment member has a first porosity and the primary inner flow containment member has a second porosity which is different from the first porosity.
It is submitted that it would have been well within the purview of the skilled artisan to modify the device of Komatsu such that it includes wherein the outer flow containment member has a first porosity and the primary inner flow containment member has a second porosity which is different from the first porosity in order to, for example, capture different size debris in one member relative to the other member.
Per claim 18, Komatsu does not disclose wherein the second porosity is less than the first porosity. 
It is submitted that it would have been a routine matter of design choice to modify the device of Komatus such that it includes wherein the second porosity is less than the first porosity in order to, for example, remove coarse debris in the inner member and fine debris in the outer member to potentially extend the amount of time between regenerating or replacing the members.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
06/17/22